                                          1 Nicole M. True
                                            State Bar No. 12879
                                          2 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                            201 East Washington Street, Suite 1200
                                          3 Phoenix, Arizona 85004-2595
                                            Tel: 602.262.5311
                                          4 E-mail:ntrue@lrrc.com

                                          5 Attorneys for The Prudential Insurance Company of America

                                          6

                                          7                              UNITED STATES DISTRICT COURT
                                          8                                     DISTRICT OF NEVADA

                                          9 The Prudential Insurance Company of               CASE NO. 2:18-cv-00315-RFB-CWH
                                            America,
                                         10
                                                                          Plaintiff,          ORDER FOR DEPOSIT OF DEATH
                                         11                                                   BENEFITS
                                            v.
201 East Washington Street, Suite 1200




                                         12
                                            Jarom T. Boyes; Martha Ferguson; Geraldine
                                         13 Boyes; Elijah James Boyes; Reuel Gaspar; and
Phoenix, Arizona 85004-2595




                                            S.M.B., a minor,
                                         14
                                                                       Defendants.
                                         15

                                         16         The Court having reviewed the Motion for Deposit of Death Benefits submitted by
                                         17 Plaintiff The Prudential Insurance Company of America (“Prudential”), and good cause having

                                         18 been shown,

                                         19         IT IS ORDERED as follows:
                                         20          1.    Prudential shall distribute to the Clerk of this Court a check equal to the sum of
                                         21 $400,000.00 (the “SGLI Death Benefit”), representing Servicemembers Group Life Insurance

                                         22 (“SGLI”) benefits due as a result of the death of Melissa Boyes in connection with group life

                                         23 insurance policy number G-32000 (the “Plan”), which was issued by Prudential, through the

                                         24 Office of Servicemembers’ Group Life Insurance (“OSGLI”), to the United States Department of

                                         25 Veterans Affairs pursuant to the SGLI statute, 38 U.S.C. 1965 et seq., plus applicable interest, if

                                         26 any;

                                         27          2.    Prudential shall distribute to the Clerk of this Court a check equal to the sum of
                                         28 $100,000.00 (the “FSGLI Death Benefit”), representing Family Servicemembers Group Life


                                                                                                                                     104367514_1
                                          1 Insurance benefits due as a result of the death of Melissa Boyes in connection with the Plan, plus

                                          2 applicable interest, if any;

                                          3          3.     The Clerk of Court shall deposit said proceeds into an interest-bearing account;
                                          4          4.     The Defendants are hereby enjoined from instituting or prosecuting any
                                          5 proceeding in any State or United States court affecting the Plan or the SGLI Death Benefit or

                                          6 the FSGLI Death Benefit (together, the “Death Benefits”), which are at issue in this interpleader

                                          7 action until further order of the Court; and

                                          8          5.     Upon deposit of the Death Benefits, plus applicable interest, if any, with the
                                          9 Court’s Registry, Prudential shall be discharged of all liability relating to payment of the Death

                                         10 Benefits or otherwise in connection with the Plan.

                                         11         IT IS SO ORDERED
201 East Washington Street, Suite 1200




                                         12                    27th day of February, 2019.
                                                    DATED this ____
                                         13
Phoenix, AZ 85004-2595




                                         14
                                                                                           RICHARD F. BOULWARE, II
                                         15                                                United States District Judge

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27
                                         28


                                                                                             2                                         104367514_1
